Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1.	Applicants’ amendment dated November 14th, 2021 responding to the Quayle Action September 16th, 2021 provided in the objection of claims 1-15.
2.	Claims 2, 3, 11 and 12 are amended.

Response to Amendments
4. (A) Regarding claim objections: Claim objections raised in previous office action are withdrawn in view of Applicants' amendments.

5.    This office action is based on Applicants' amendment filed on November 14th, 2021 and an interview conducted on 11/30/2021 with Applicants’ representative Agent Heidi M. Brun (Reg. No. 34,504).

EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


8.    Claims 1-15 are allowed.
	9.    Claims 1 and 8 have been amended as follows:

	IN THE CLAIMS
	
1. (Currently Amended) A computer-implemented method for generating questionnaires as part of building a website within a website building system (WBS), the method comprising:
 in response to website creation or editing activity and according to a set of rules, dynamically generating, by a processor, a set of questions for a dynamically displayed first questionnaire and running said first questionnaire, to receive input from at least a website designer via said first questionnaire; 
analyzing, by the processor, said website designer input to determine what requested information is required to further the website building process; 
gathering, by the processor, a first portion of said requested required information stored in at least one internal WBS data source; 
gleaning, by the processor, a second portion of said requested required information from at least one source that is external to said WBS; 
analyzing, by the processor, said first and second portions to determine what third portion of said requested required information remains to be collected at least directly from said website designer; 
, by the processor, a set of questions for a dynamically displayed second questionnaire, and running, by the processor, said second questionnaire to receive said third portion of said requested required information from at least said website designer; and 2Applicant:Wix.com Ltd.Attorney Docket: P-14713-US2C Serial Number: 16/901,162 
selecting, by the processor, whether to integrate said first, second and third portions into said website building process or to use said portions for further said gathering, gleaning, analyzing and dynamically generating.

8. (Currently Amended) The method according to claim 5 wherein said generating questions, merging questionnaires, selecting questions, and designing questionnaire layouts comprise activating at least one of: an expert system, a rules engine and an AI/ML engine.

Reasons for Allowance
10.	Claims 1-15 are allowed over the prior arts of record.
Regarding claim 1, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claim 1 specific to the limitations of:
... analyzing, by the processor, said first and second portions to determine what third portion of said requested required information remains to be collected at least directly from said website designer; 
dynamically generating, by the processor, a set of questions for a dynamically displayed second questionnaire, and running, by the processor, said second 
selecting, by the processor, whether to integrate said first, second and third portions into said website building process or to use said portions for further said gathering, gleaning, analyzing and dynamically generating and in combination with all other limitations/elements as claimed in claim 1.

Regarding claim 9, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claim 9 specific to the limitations of:
...a second data analyzer, implemented on said at least one processor, to analyze said first and second portions to determine what third portion of said requested required information remains to be collected at least directly from said website designer;
a second questionnaire creator, implemented on said at least one processor, to dynamically generate a set of questions for a dynamically displayed second questionnaire and to run said second questionnaire to receive said third portion of said requested required information from at least said website designer; and
a questionnaire runner, implemented on said at least one processor, to select whether to integrate said first, second and third portions into said website building process or to use said portions for said data gatherer, said data analyzers, said questionnaire creator and said questionnaire runner and in combination with all other limitations/elements as claimed in claim 9.
s 2-8 and 10-15 are dependent upon claims 1 and 9. Since the independent claims 1 and 9 are allowable, claims 2-8 and 10-15, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Giammaria et al. (US Pub. No. 2017/0220971 A1) discloses the network dashboard module 110 may act as a chat control and also enables users with various roles to provide insights of the web analytics business report.  In addition, the network dashboard module 110 allows users involved in a chat session to rate comments input by other users in real-time.  Thus, as comments from one or more users are submitted in reply to questions or inquiries concerning the data report, other users may rank the comments as relevant or correct as they are submitted – See paragraph [0019].
Brooks (US pub. No. 2009/0281896 A1) discloses information required to design the true experiment is identified.  Questions are presented to a user eliciting responses that provide the required information.  The required information is extracted from responses received from the user.  The true experiment is designed based on the required information – See Abstract.
Gelfenbeyn et al. (US Pub. No. 2016/0259775 A1) discloses dialog system refers to a computer-based agent having a human-centric interface for accessing, processing, managing, and delivering information.  Dialog systems are also known as chat information systems, spoken dialog systems, conversational agents, chatter robots, chatterbots, chatbots, chat agents, digital personal assistants, automated online assistants, and so forth – See paragraphs [0004, 0007, 0035 and 0127].
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MONGBAO NGUYEN/Examiner, Art Unit 2192